COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Sheila Coleman

Appellate case number:   01-21-00499-CV

Trial court case number: 2020-03341

Trial court:             312th District Court of Harris County

       Relator, Sheila Coleman, has filed a petition for a writ of mandamus and an emergency
motion for temporary relief. The emergency motion for temporary relief is denied.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: September 23, 2021